UIL Holdings Corporation EXHIBIT 99.1 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 NEWS RELEASE November 4, 2013 Analyst Contact: Susan Allen 203-499-2409 Media Contact: Michael West Jr. 203-499-3858 UIL Reports Third Quarter 2013 Earnings and Affirms 2013 Consolidated Earnings Guidance Today, UIL Holdings Corporation (NYSE: UIL) reported consolidated net income of $5.1 million, or $0.10 per diluted share, and $74.9 million, or $1.46 per diluted share, for the third quarter and the first nine months of 2013, respectively. The consolidated earnings reflect regulatory disallowances and other adjustments of $10.5 million, after-tax, that were recorded in the third quarter of 2013.Excluding these regulatory disallowances and other adjustments, consolidated net income was $15.6 million, or $0.31 per diluted share, in the third quarter of 2013, a decrease of $0.1 million compared to the same period in 2012.For the first nine months of 2013, consolidated net income, excluding regulatory disallowances and other adjustments, was $85.4 million, or $1.67 per diluted share, an increase of $10.6 million, or $0.21 per diluted share, compared to the same period in 2012. “We had a strong third quarter operationally with all of our operating segments increasing earnings over the same period last year, excluding various one-time items recorded in the third quarter of 2013 and 2012,” commented James P. Torgerson, UIL’s president and chief executive officer.“In addition to the regulatory disallowances resulting from the electric distribution company’s rate case decision, 2013 results also reflected a charge to earnings related to the return on equity proceeding pending at the Federal Energy Regulatory Commission (FERC).Income in 2012 reflected a settlement regarding power procurement incentives.” “We have strengthened our balance sheet by successfully completing a common stock offering and are continuing to execute on our long-term strategic initiatives of converting customers to natural gas heating and investing in our electric and gas infrastructures,” added Torgerson. “As of October 23rd, we had converted 12,581 households and businesses - 103% of this year’s goal of 12,200 conversions. ” Electric distribution, CTA & other Excluding the regulatory disallowances and other adjustments of $10.5 million, after-tax, referenced above, which is broken out separately in the table below reflecting segment earnings, the electric distribution business earned $17.6 million, or $0.35 per diluted share, for the third quarter of 2013, a decrease of $0.6 million, or $0.01 per diluted share, compared to the third quarter of 2012.The decrease in earnings was - more - primarily due to the non-recurring income of $1.6 million, after-tax, to reflect power procurement incentives approved in a regulatory settlement that were recorded in the third quarter of 2012, offset by earnings sharing of $1.7 million, after-tax, recorded in the third quarter of 2012 and increased uncollectible expenses in the third quarter of 2013. Excluding the regulatory disallowances and other adjustments of $10.5 million, after-tax, referenced above, for the first nine months of 2013, the electric distribution business earned $44.2 million, or $0.87 per diluted share, an increase of $0.9 million, or $0.02 per diluted share, compared to the same period in 2012.The increase in earnings was primarily due to decreased operation and maintenance expenses, including rent, during the first nine months of 2013, and earnings sharing of $3.7 million, after-tax, recorded in the first nine months of 2012, partially offset by the absence of the power procurement incentives mentioned above. Including the regulatory disallowances and other adjustments, the electric distribution business earned $7.1 million and $33.7 million for the third quarter and first nine months of 2013, respectively. Electric transmission The electric transmission business earned $7.1 million, or $0.14 per diluted share, in the third quarter of 2013, a decrease of $1.1 million, or $0.02 per diluted share, compared to the third quarter of 2012.Higher earnings from increases in rate base and allowance for funds used during construction in the third quarter of 2013 were more than offset by a charge of $1.5 million, after-tax, that was recorded in the third quarter of 2013 to reflect management’s assessment of the ultimate outcome for the refund period in the return on equity proceeding pending at the FERC. For the first nine months of 2013, the electric transmission business earned $24.7 million, or $0.48 per diluted share, an increase of $1.3 million, or $0.02 per diluted share, compared to the same period in 2012.Higher earnings from increases in rate base and allowance for funds used during construction were partially offset by the charge discussed above. Gas distribution The gas distribution business incurred a loss of $6.3 million, or $0.12 per diluted share, in the third quarter of 2013, consistent with the seasonal nature of the gas business, an improvement of $1.0 million, or $0.02 per diluted share, compared to the third quarter of 2012.The improvement in earnings for the third quarter of 2013 was mainly due to customer growth. For the first nine months of 2013, earnings from the gas distribution business were $24.3 million, or $0.48 per diluted share, an increase of $6.4 million, or $0.13 per diluted share, compared to the same period in 2012.The increase in earnings for the first nine months of 2013, compared to the same period in 2012, was due to colder weather in 2013, and increased normalized usage per customer and customer growth. This was partially offset by increased operation and maintenance expenses and the absence of $3.5 million, pre-tax, of weather insurance proceeds that were recorded in 2012. The gross margin impacts from weather, normalized usage per customer and customer growth are presented in the table below: - more - 2 Impact of Weather, Normalized Usage per Customer and Customer Growth (In Thousands) 3Q '13 vs. 3Q '12 Gross Margin YTD '13 vs. YTD '12 Gross Margin Weather $ ) $ Normalized usage per customer Subtotal $ $ Customer Growth Total $ $ Amounts may not add due to rounding Corporate Corporate incurred costs of $2.8 million, or $0.06 per diluted share, for the third quarter of 2013, an improvement of $0.6 million, or $0.01 per diluted share compared to the third quarter of 2012.For the first nine months of 2013, Corporate incurred costs of $7.8 million, or $0.16 per diluted share, an improvement of $2.0 million, or $0.04 per diluted share, compared to the same period in 2012.The improvement for both the third quarter and first nine months of 2013 was primarily due to tax benefits associated with unitary filing requirements for Massachusetts state income taxes. Segment details for UIL Holdings Corporation’s results for the third quarter and first nine months of 2013, compared to the same periods in 2012, are presented in the table below: Net Income (Loss) - $M Quarter ended September 30, Nine months ended September 30, '13 vs '12 '13 vs '12 Electric Distribution & Other $ $ $ ) $ $ $ Electric Transmission ) Gas Distribution ) ) Operating Companies ) Corporate ) Subtotal $ $ $ ) $ $ $ Regulatory disallowances* ) - ) ) - ) Consolidated Earnings $ $ $ ) $ $ $ Earnings (Loss) Per Share Quarter ended September 30, Nine months ended September 30, '13 vs '12 '13 vs '12 Electric Distribution & Other $ $ $ ) $ $ $ Electric Transmission ) Gas Distribution ) ) Operating Companies ) Corporate ) Subtotal $ $ $
